                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 RICHARD M. MCELRATH,

          Petitioner,                                                ORDER
 v.
                                                             Case No. 20-cv-254-wmc
 U.S.,

          Respondent.


         Petitioner Richard M. McElrath seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than April 10, 2020. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately September 12,

2019 through the date of the petition, March 12, 2020.




                                           ORDER

         IT IS ORDERED that:

                1.      Petitioner Richard M. McElrath may have until April 10, 2020, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before April 10, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 19th day of March. 2020.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
